  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA        )
                                )           CRIMINAL ACTION NO.
   v.                           )              2:18cr347-MHT
                                )                   (WO)
RICHARD CARL ROWE, III          )



                  FORFEITURE MONEY JUDGMENT

    This     cause   comes     before       the   court    upon    the

government’s    motion   for    a    forfeiture    money    judgment

(doc. no. 16) in the amount of $844,732.00.

    Being    fully   advised    of    the    relevant     facts,   the

court hereby finds that defendant Richard Carl Rowe,

III obtained at least $844,732.00 in proceeds from the

theft of government money, to which he plead guilty.

    Accordingly, it is ORDERED, ADJUDGED and DECREED

that, for good cause shown, the government’s motion is

granted.

    It is further ORDERED that, pursuant to 18 U.S.C.

§ 981(a)(1)(C) and Rule 32.2(b)(2) of the Federal Rules

of Criminal Procedure, defendant Richard Carl Rowe, III
shall be held liable for a forfeiture money judgment in

the amount of $844,732.00.

    It is further         ORDERED that, upon entry        of this

order, it shall become a final order of forfeiture as

to the defendant.

    The     court   retains      jurisdiction    to   address     any

third-party     claim     that    may    be   asserted   in     these

proceedings, to enter any further order necessary for

the forfeiture and disposition of such property, and to

order any substitute assets forfeited to the United

States    up   to   the   amount    of    the   forfeiture      money

judgment.

    DONE, this the 4th day of January, 2019.


                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
